Citation Nr: 1041991	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  10-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1. Entitlement to service connection for bilateral heel spurs.

2. Entitlement to service connection for the residuals of sinus 
surgery.

3. Entitlement to an initial compensable rating for the residuals 
of a right foot fracture.

4. Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability prior 
to April 20, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1999 to November 1999 and from June 2004 to June 2005.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Salt Lake City, 
Utah Department of Veterans Affairs (VA) Regional Office (RO) 
that continued the noncompensable initial rating for the 
Veteran's residuals of a right foot fracture and denied service 
connection for bilateral heel spurs and the residuals of sinus 
surgery.  Entitlement to a TDIU was also denied.  In April 2010, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.    

In April 2009 the Veteran filed a claim for an earlier effective 
date (EED) for service-connected posttraumatic stress disorder 
(PTSD).  While one of the issues at the April 2010 hearing was 
characterized as entitlement to an EED for TDIU, the Veteran 
iterated that he was actually claiming an EED for PTSD.  Notably, 
entitlement to a TDIU has not been granted and entitlement to an 
EED for PTSD has been claimed, but not adjudicated.  Notably 
also, the Veteran's rating for PTSD was increased to 100 percent, 
effective April 20, 2009.  In light of the foregoing, and as will 
be discussed in greater detail below, the matter on appeal is 
entitlement to a TDIU rating prior to April 20, 2009 and the 
issue has been characterized accordingly. 

The matter of service connection for residuals of sinus 
surgery is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.  



FINDINGS OF FACT

1. Bilateral heel spurs were not manifested in service and the 
Veteran's current left heel spur is not a result of an event, 
injury, or disease experienced in service.

2. Prior to June 3, 2008 the Veteran's residuals of a right foot 
fracture were manifested by intermittent pain, range of motion 
within normal limits, and minimal functional limitations; 
symptoms approximating a moderate foot disability were not shown. 
 
3. From June 3, 2008 the Veteran's residuals of a right foot 
fracture were manifested by constant foot pain, difficulty 
walking, and significantly decreased range of motion; symptoms 
approximating a moderately severe foot disability were not shown. 

4. Prior to April 20, 2009 The Veteran's service-connected 
disabilities were PTSD (rated 50 percent), residuals of a left 
foot fracture (rated 10 percent), residual scar, status post 
bowel obstruction surgery (rated 10 percent), ingrown toe-nails 
(rated 10 percent), left shoulder scar (rated 10 percent), 
residuals of a right foot fracture (rated 0 percent), and left 
shoulder bursitis (rated 10 percent); the Veteran's total rating 
from June 4, 2007 was 70 percent; competent evidence establishes 
that such disabilities were of such nature and severity as to 
preclude him from securing or maintaining substantially gainful 
employment prior to April 20, 2009.


CONCLUSIONS OF LAW

1. Service connection for bilateral heel spurs is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2. A compensable rating prior to June 3, 2008 for the Veteran's 
residuals of a right foot fracture is not warranted; a rating of 
10 percent (but no higher) is warranted from that date.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009).  

3. The schedular requirements for TDIU are met; prior to April 
20, 2009 a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000(VCAA)

	Service Connection

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  July 2007 and January 2008 letters explained the 
evidence necessary to substantiate his claims, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  They also informed the Veteran of 
disability rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record and has not alleged 
that notice in this case was less than adequate or that was 
prejudiced in any way

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in June 
2008.  The examination is adequate as it considered the evidence 
of record and the reported history of the Veteran, was based on 
an examination of the Veteran, noted pertinent history and all 
physical findings necessary for a proper determination in the 
matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  

	Increased Rating

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A May 2008 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of rating and effective date criteria.  
He has received the general-type notice described in Vazquez-
Flores, and has had ample opportunity to respond/supplement the 
record.  It is not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in June 2008 and August 2009.  
The examinations are adequate as they considered the evidence of 
record and the reported history of the Veteran, were based on an 
examination of the Veteran, and noted all findings necessary for 
a proper determination in the matter.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence as appropriate and the analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

	Service Connection - Bilateral heel spurs

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

As noted above, a July 2008 rating decision denied service 
connection for heel spurs.  A December 2009 rating decision 
denied service connection for bilateral bursitis of the feet.  In 
his April 2010 hearing the Veteran claimed that his heel spurs 
were originally misdiagnosed, when in actuality his heel pain was 
due to bursitis, and that his claim for bilateral heel spurs was 
really one for bilateral bursitis of the feet.  As the Veteran 
has filed separate and distinct claims for bilateral heel spurs 
and bursitis of the feet (specifically identifying separate 
disabilities), the Board has no choice but to adjudicate the 
claims separately and as characterized.  [The Veteran is advised 
that he may still file a notice of disagreement (NOD) from the 
December 2009 rating decision and timely perfect an appeal as to 
bilateral bursitis of the feet.]    

The Veteran's active duty STRs are silent for complaints, 
findings, treatment, or a diagnosis relating to heel spurs.

A March 2005 Post-Deployment Medical Assessment notes that the 
Veteran reported: "I seem to have developed bone spurs due to 
high sensitivity; painful outgrowths on my shoulder and feet." 

An October 2005 treatment record notes that the Veteran had 
bilateral mid-foot pain and spurs.

On May 2006 examination (on behalf of VA) X-rays were interpreted 
as revealing normal feet bilaterally.  

A February 2008 VA outpatient treatment record notes that the 
Veteran complained of pain in the heels.  

At a June 2008 VA examination, it was noted that a May 2006 fee 
basis X-ray examination revealed no heel spurs; July 2006 X-ray 
examination showed radiographically normal feet; and March 2007 
X-ray examination revealed normal feet with the exception of a 
small calcaneal spur on the left.  He noted that following the 
timeline, the Veteran did not have heel spurs on multiple 
examinations and finally developed a heel spur on the left side 
two years later; however the Veteran did have consistent 
complaints of heel pain along the area of attachment of the 
Achilles tendon to the calcaneus.  The examiner noted that 
laterally on the calcaneus the Veteran had bony prominences that 
were a genetic variant.  The diagnosis was mild bilateral 
retrocalcaneal bursitis with recent X-ray evidence of left 
calcaneal spur, not seen on serial examinations until two years 
after discharge.     

An October 2008 VA outpatient treatment record notes that the 
Veteran complained of painful bony bumps on the back of his heels 
and that padding did not provide relief.

In March 2009 correspondence the Veteran stated that he has had 
pain in his heels ever since returning from Iraq.  

When reviewing the evidence as outlined above, the Board finds 
that the Veteran has a current left heel spur, but that such is 
not related to an event or injury during service.  The Veteran's 
STRs are silent for findings of heel spurs.  Consequently, 
service connection for bilateral heel spurs on the basis that 
such became manifest in service and persisted is not warranted.  
Accordingly, what is needed to establish service connection for 
the Veteran's bilateral heel spurs is competent evidence that 
relates such disability to his active service. 

The competent evidence of record weighs against a finding that 
the Veteran's current left heel spur is related to service.  The 
June 2008 VA examiner noted that March 2007 marked the first X-
ray evidence of a left heel spur (two years following service) 
and that prior serial examinations did not reveal any evidence of 
heel spurs.  The Board finds that the absence of an X-ray 
confirmed left heel spur in-service combined with clinically 
normal X-rays of the left foot for two years following service 
indicate that the Veteran's left heel spur is unrelated to his 
active service.  Notably, the period of time, here two years, 
between the Veteran's service and the first radiographic 
impression of the disability at issue is a factor for 
consideration in determining whether such is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000). 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied.

	Increased Rating - Residuals of a right foot fracture

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different plains.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disease.  38 C.F.R. § 4.45.

The Veteran's lay statements may serve to support a claim by 
supporting the presence of disability, or symptoms of disability, 
susceptible of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

On May 2006 VA examination the Veteran reported intermittent pain 
in the right foot as often as four times per week, lasting 
anywhere from two hours to one day.  The pain was elicited by 
physical activity and relieved with rest.  The Veteran could 
function with the use of medication and had pain at rest, and on 
standing and walking.  He had no functional impairment due to the 
condition.  Dorsiflexion was to 20 degrees and plantar flexion 
was to 45 degrees.  There was no change in range of motion on 
repeat testing due to pain, weakness, impaired endurance, 
fatigue, incoordination, flare-ups, or loss of function.  X-rays 
of the right foot were interpreted as normal.  The examiner noted 
that there was no right foot pathology to render a diagnosis and 
that his pain was intermittent and not present at the time of the 
examination.    

A March 2008 VA outpatient treatment record notes that the 
Veteran had constant foot pain in the mid-foot with radiation to 
the heel, which restricted his ability to exercise.   

On June 2008 VA examination the Veteran reported mid-foot dorsal 
pain that felt like "my foot is being spread apart."  His 
posture and gait were mildly abnormal secondary to wearing his 
"cam boot."  Without the boot his gait was mildly antalgic to 
the left foot which appeared to give him pain.  He had no other 
functional limitations on standing or walking. Examination of the 
right foot revealed tenderness of the medial calcaneal area and 
longitudinal arch.  The Veteran had bony prominence on the 
calcaneus (tender to palpation), noted to be a genetic variant.  
Dorsiflexion was to 15 degrees and plantar flexion was to 40 
degrees with pain in the mid-foot at the extremes of ranges of 
motion.  There was mild pain to palpation along the first ray and 
base of the second metatarsal along the tarsometatarsal junction.  
There was no change in range of motion on repeat testing due to 
pain, weakness, impaired endurance, fatigue, incoordination, 
flare-ups, or loss of function. The diagnosis was  right second 
tarsometatarsal arthralgia, residual of healed right medial 
cuneiform fracture.        

In a March 2009 letter the Veteran stated that on many days the 
pain in his right foot was so severe that he could not walk.  

On August 2009 VA examination the examiner noted that the Veteran 
fractured his right medial cuneiform bone in service and that he 
continued to have mid-foot dorsal pain.  The Veteran reported 
sharp stabbing plantar pain (so severe he was sometimes unable to 
walk) and that "it feels like someone is bending my foot in the 
middle like it should not bend."  His pain was aggravated by 
walking or standing and relieved by a boot walker with rigid arch 
support.  His posture and gait were slightly abnormal (due to 
wearing a boot walker).  When barefoot he had a mild antalgic 
gait to the right foot.  On examination he had tenderness of the 
arch, dorsiflexion to 5 degrees, and plantar flexion to 25 
degrees (with pain on range of motion).   There was no change in 
range of motion on repeat testing due to pain, weakness, impaired 
endurance, fatigue, incoordination, flare-ups, or loss of 
function.  The diagnosis was plantar fasciitis with past history 
of right medial cuneiform fracture that appeared fully resolved.  
The examiner noted that there did not seem to be any residuals of 
fracture and that the Veteran's specific presentation gave a 
diagnosis of plantar fasciitis.  X-rays of the right foot were 
interpreted as revealing minimal enthesopathic spurring at the 
attachment of the Achilles tendon on the right; otherwise normal 
study.    

A February 2010 VA outpatient treatment record notes that the 
Veteran complained of continued foot pain.  The provider noted 
decreased dorsiflexion of the right foot and that an August 2009 
x-ray revealed right foot joint narrowing.  

The Veteran seeks a compensable rating for his residuals of a 
right foot fracture which are rated under Code 5284 (for other 
foot injury).  Under those criteria, a 10 percent rating is 
warranted for a "moderate" foot injury.  A 20 percent rating is 
warranted for a "moderately severe" foot injury.  A 30 percent 
rating is warranted for a "severe" foot injury.  The Note to 
Code 5284 indicates that a maximum 40 percent rating will be 
assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  
The words "moderate," "moderately severe," and "severe" are 
not defined in Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decision is "equitable and just."  38 C.F.R. § 4.6.

While the Veteran's disability picture has fluctuated during the 
appeal period, the Board finds that, after having reviewed the 
foregoing evidence, and resolving reasonable doubt in the 
Veteran's favor, the assignment of a 10 percent rating for the 
service-connected residuals of a right foot fracture is 
warranted, pursuant to 38 C.F.R. § 4.71a, Code 5284, as the 
Veteran's disability more nearly approximates a moderate foot 
disability.

The basis for the conclusions above includes review of the 
Veteran's testimony and description of pain and other symptoms 
and the clinical findings from the VA examinations and outpatient 
treatment records.



	Prior to June 3, 2008

Prior to June 3, 20008 the Veteran's residuals of a right foot 
fracture were manifested by intermittent pain, range of motion 
within normal limits, and minimal functional limitations.  On May 
2006 VA examination the Veteran had no functional impairment and 
essentially normal range of motion of the right foot.  
Accordingly, the Board finds that a compensable rating is not 
warranted prior to June 3, 2008 as the Veteran's residuals of a 
right fracture did not more nearly approximate a moderate foot 
disability.  

	From June 3, 2008

The Veteran's testimony/statements and clinical evidence of 
record reveals that his residuals of a right foot fracture has 
been manifested by constant pain and difficulty walking, 
necessitating the use of orthotics and a "cam boot" for 
support.  He stated that sometimes he is unable to walk at all 
due to severe pain.  Notably, the Veteran is competent to testify 
as to lay-observable disability symptoms.  See Davidson, 581 F.3d 
at 1313.  The Board finds the Veteran's testimony/statements and 
descriptions of symptomatology and functional limitations to be 
credible and competent, as well as congruent with clinical 
findings.  On June 2008 VA examination the Veteran had a mildly 
antalgic gait to the left foot which appeared to give him pain.  
On August 2009 VA examination the Veteran had significant 
limitation of motion of the right foot.  A February 2010 VA 
outpatient treatment record notes that the Veteran had decreased 
dorsiflexion.  

The Board finds that the functional impairment and symptomatology 
described by the Veteran (and documented in the medical evidence 
of record) is equivalent to and more nearly approximates a 
"moderate" foot disability.  Accordingly, from June 3, 2008 a 
10 percent rating (but no higher) is warranted for the Veteran's 
residuals of a right foot fracture under provisions of the VA 
rating schedule.  

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to residuals of a right foot fracture that are not 
encompassed by the ratings assigned.  Specifically, the Veteran's 
functional impairment/ symptomatology of pain, difficulty 
walking, and limited range of motion (as a near approximation) by 
the rating criteria.  See 38 C.F.R. § 4.71a, Code 5284.  
Therefore, the schedular criteria are not inadequate.  
Accordingly, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2009).
  
	TDIU

VA will grant a total evaluation for compensation purposes based 
on unemployability when the evidence shows that, by reason of 
service-connected disabilities, the veteran is precluded from 
obtaining or maintaining any gainful employment consistent with 
his education and occupational experience. If there is only one 
such disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least one 
disability rated at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent. 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a). 

VA regulations provide that marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a). "Marginal employment," for example, as a self- 
employed worker or at odd jobs or while employed at less than 
half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); see 
also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

VA's General Counsel determined that if VA has found a veteran to 
be totally disabled as a result of a particular service-connected 
disability or combination of disabilities pursuant to a rating 
schedule, there is no need, and no authority, to otherwise rate 
that veteran totally disabled on any other basis.  VA's General 
Counsel has determined that, because both a 100 percent 
disability schedular rating and a total disability rating awarded 
pursuant to 38 C.F.R. § 4.16(a) reflect unemployability, a 
determination that that individual is unemployable as a result of 
service-connected disability under 38 C.F.R. § 4.16(a) is 
unnecessary to adequately compensate the individual and is 
superfluous.  See VAOPGCPREC 6-99 (June 7, 1999); see also Green 
v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  A December 2009 rating decision increased 
the Veteran's rating for service-connected PTSD to 100 percent 
(schedular) effective April 20, 2009.  As such, the period for 
consideration for a TDIU rating  is prior to April 20, 2009.  

On August 2007 VA examination the Veteran reported that he had a 
job in a theatre in Montana for six months until September 2006 
(before the Veteran's date of claim) and that he moved to Utah 
and worked in a theatre making costumes but that he was not 
performing his job fast enough and was fired.

At a January 2008 VA examination, the Veteran reported that his 
last full-time job was in March 2007 when he was working in a 
costume shop at a theatre. He observed that he didn't think he 
met their expectations.  He then worked for two weeks in June 
2007 doing painting and interior design but couldn't do the work 
due to pain in the left arm.  

An August 2008 letter from R.M., M.D. (VA Staff Psychiatrist) 
notes that the Veteran had a diagnosis of PTSD, that he had been 
unemployable to date due to the severity and chronicity of his 
symptoms, and that he was totally and permanently disabled.    

On August 2009 VA examination the Veteran reported he had been 
unemployed since March 2007 (when he was fired) and that his 
employment problems were mainly mental health in nature.

On September 2009 VA examination the Veteran reported that he did 
occasional leather work for money, had not worked since late 
2007, and that he had been unable to secure work due to his 
mental health problems.  

Prior to April 20, 2009 the Veteran's disabilities were PTSD 
(rated 50 percent), residuals of a left foot fractures (rated 10 
percent), residual scar, status post bowel obstruction surgery 
(rated 10 percent), ingrown toe-nails (rated 10 percent), left 
shoulder scar (rated 10 percent), residuals of a right foot 
fracture (rated 0 percent) and left shoulder bursitis (rated 10 
percent).  As the PTSD was rated 50 percent, and the Veteran's 
total rating was 70 percent, the schedular rating requirements 
for TDIU prior to April 20, 2009, under 38 C.F.R. § 4.16(a), are 
satisfied.

The Veteran contends that his service-connected disabilities 
render him unemployable.  On review of the record, the Board 
finds that such is reasonably shown.  The Veteran's most recent 
employment, when he worked for two weeks in June 2007 doing 
painting and interior design, was cut short by pain in the left 
arm.  Notably, the Veteran is service-connected for left shoulder 
bursitis.  Additionally, an August 2008 letter from the Veteran's 
treating psychiatrist notes that that he had been unemployable to 
date due to the severity and chronicity of his PTSD symptoms, and 
that he was totally and permanently disabled.  The Board finds 
the Veteran to be both competent and credible when he stated (in 
March 2009) that he had many difficulties in an employment 
setting due to his anxiety, inability to deal with situations, 
tendency to "catastrophize" problems, suicidality, memory 
problems, erratic sleep, and pain from his physical service-
connected disabilities.  

Although the evidence reveals that the Veteran has attempted to 
do occasional leather work for money, the Board finds that this 
is marginal employment, and not of a substantially gainful 
nature.  While the Veteran did work for six months until 
September 2006, this was before his date of claim for a TDIU 
rating (June 2007).     

Whether a disability or a combination of disabilities is/are of 
such severity as to preclude employment is primarily a medical 
question.  The opinion of the Veteran's psychiatrist combined 
with the medical evidence of record and the Veteran's employment 
history reasonably establish that the Veteran was precluded from 
obtaining or maintaining any gainful employment due to his 
service-connected disabilities prior to April 20, 2009.   

Resolving any reasonable doubt in favor of the Veteran, the Board 
concludes that the criteria for establishing entitlement to TDIU 
are met, and that such rating is warranted prior to April 20, 
2009.    


ORDER

Service connection for bilateral heel spurs is denied.

A compensable rating prior to June 3, 2008 for the Veteran's 
service-connected residuals of a right foot fracture is denied; a 
rating of 10 percent (but no higher) from February 3, 2008 is 
granted, subject to the regulations governing the payment of 
monetary awards.  

A TDIU rating is granted prior to April 20, 2009, subject to the 
regulations governing payment of monetary awards.

REMAND

Regarding service connection for residuals of sinus surgery, 
while the notice provisions of the VCAA appear to be satisfied 
the Board finds that further development of the record is 
necessary to comply with VA's duty to assist the Veteran in the 
development of facts pertinent to the claim.  See 38 C.F.R. 
§ 3.159.   

On August 2009 VA examination it was noted that the Veteran had a 
long history of allergic rhinosinusitis that was acutely 
exacerbated during his time in Iraq.  Although the examiner 
indicated that the Veteran's disability seemed to have underwent 
more of a natural progression, he opined that he could only 
speculate as to whether the Veteran had permanently aggravated 
sinusitis that led to turbinoplasty and septoplasty or whether 
the exacerbation would have alleviated on its own as a natural 
course given that the Veteran had recently returned from Iraq.  
Notably, this opinion lacks substantial probative weight as it is 
phrased in terms that are general and speculative.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence 
that is speculative, general, or inconclusive cannot be used to 
support a claim).  VA must provide an examination that is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  As the opinion provided is inadequate to allow 
for proper adjudication of the claim, further action is 
necessary.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should forward the Veteran's 
claims file to an appropriate examiner 
for review and medical opinion.  Upon 
review of the claims file, the examiner 
should opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's 
residuals of sinus surgery were 
permanently worsened as a result of the 
Veteran's active service.  Any opinion 
provided should include discussion of 
specific evidence of record.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  If an 
opinion cannot be offered without 
resorting to mere speculation, the 
examiner must provide a complete 
explanation as to why that is so.

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


